The questions of law presented on the appeal to the Court of Appeals are correctly decided, and this court will not review the Court of Appeals on a conclusion of fact, where the evidence touching the question is not stated in extenso. The Court of Appeals justifies the refusal of the defendant's charge one on the ground that it was fully covered by the oral charge of the court and special charge given for the defendant.
Writ of certiorari denied.
GARDNER, C. J., and THOMAS and FOSTER, JJ., concur.